UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4780



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


FITZROY GUNTER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Richard D. Bennett, District Judge. (CR-
01-514-RDB)


Submitted:   April 19, 2004                 Decided:   April 29, 2004


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Daniel W. Stiller, Assistant
Federal Public Defender, Greenbelt, Maryland, for Appellant.
Thomas M. DiBiagio, United States Attorney, David I. Salem, Barbara
S. Skalla, Assistant United States Attorneys, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Fitzroy    Gunter   appeals   his    convictions   for    unlawful

possession of a firearm by a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2000), marijuana possession with intent to

distribute, in violation of 21 U.S.C. § 841(a)(1) (2000), and

aiding and abetting marijuana possession with intent to distribute,

in violation of 18 U.S.C. § 2 (2000).

          On appeal, Gunter asserts the district court erred in

denying his motion to suppress evidence seized from his residence,

based on the circumstances of his consent to the search.           We review

a district court’s legal conclusions underlying a suppression

determination de novo, and its factual determinations for clear

error.   United States v. Sterling, 283 F.3d 216, 218 (4th Cir.

2002).

          First, Gunter asserts his consent to the search of his

residence exposed him only to liability for violations of state

law, not federal law.    This argument is meritless.         See generally

United States v. Boone, 245 F.3d 352, 362 (4th Cir. 2001); see also

Florida v. Jimeno, 500 U.S. 248, 251 (1991).

          Second,    Gunter   asserts    his   consent   resulted    from   a

custodial interrogation that took place before the police advised

him of his rights.   The district court rejected Gunter’s assertion

based on testimony from the arresting police officer, and the

court’s credibility determination is not subject to appellate


                                 - 2 -
review.   See, e.g., United States v. Beidler, 110 F.3d 1064, 1067

(4th Cir. 1997).

           Accordingly, we affirm Gunter’s convictions and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.




                                                                  AFFIRMED




                                  - 3 -